Citation Nr: 1541820	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-07 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disorder. 

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 and July 1970. 

The case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's claim for service connection for PTSD was previously denied by the Agency of Original Jurisdiction (AOJ) in a January 2010 rating decision.  However, relevant service personnel records have since been received.  As a result, the claim must be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156(c) (new and material evidence - service department records).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD encompasses a claim for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim of service connection for PTSD to include all relevant psychiatric diagnoses.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a February 2014 rating decision, the RO denied the issues of entitlement to service connection for diabetes mellitus, hypertension, a low back disorder, and sleep apnea.  In an April 2015 rating decision, the RO also denied claims for service connection for headaches and tinnitus.  In October 2014 and April 2015, the Veteran submitted notices of disagreement with the denial of these issues; however, a statement of the case (SOC) has not been issued.  Therefore, these claims must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With respect to the claim for service connection for an acquired psychiatric disorder, the Board notes that, effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f)  to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  However, the January 2014 statement of the case cited to an older version of the regulation.  As the Veteran has not yet been advised of the amended regulation, the AOJ should provide the Veteran with the amended version of 38 C.F.R. § 3.304(f).

Regarding in-service stressors, the Veteran has contended that he ran a fellow service member over with an automobile in basic training and that he was in constant fear of enemy fire while serving in Korea.  As indicated in a June 2010 Defense Personnel Records Information Retrieval System response, confirmation regarding the Veteran's car accident could not be obtained.  

Nevertheless, under the amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or, attack upon a friendly military aircraft, and the veteran's response to the particular event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board notes that the Veteran has been variously diagnosed with PTSD, major depressive disorder, anxiety, and schizophrenia.  In light of the amended regulation and the Veteran's assertion that he was in constant fear of enemy fire while serving in Korea, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any acquired psychiatric disorder that may be present.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to service connection for headaches, tinnitus, a low back disorder, sleep apnea, hypertension, and diabetes mellitus.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any relevant, outstanding VA medical records.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For each diagnosis identified other than PTSD, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC), and an appropriate period of time should be allowed for response.  This SSOC should set forth the provisions of the amended version of 38 C.F.R. § 3.304(f).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


